Citation Nr: 0125693	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  94-34 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral 
strain, currently rated as 40 percent disabling.
 
2.  Entitlement to an increased rating for pulmonary 
tuberculosis (PBT) and bronchiectasis, currently rated as 30 
percent disabling.
 
3.  Entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
November 1954.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.
 
The Board remanded this issue in May 1996.  It has returned 
on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The veteran's lumbar strain with pain is not manifested 
by a pronounced intervertebral disc syndrome compatible with 
sciatic neuropathy, muscle spasms, an absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc.

3.  The service-connected residuals of pulmonary tuberculosis 
and bronchiectasis was of a moderate degree of severity and 
was manifested on recent pulmonary function tests by pre-
bronchodilator FEV-1 of 64 percent predicted, and post-
bronchodilator FEV-1 of 64 percent predicted and pre-
bronchodilator FEV-1/FVC of 114 percent, and post-
bronchodilator FEV-1/FVC of 117 percent.  

4.  The veteran has four years of high school education with 
work experience as a mail handler, hospital aide and 
maintenance repairman, and has been unemployed since 1967. 

5.  The veteran's service-connected lumbosacral strain and a 
lung disorder, by themselves, do not prevent him from 
securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for rating in excess of 40 percent 
for lumbosacral strain have been not met.  38 U.S.C.A. §§ 
1155 (West 1991), Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2001).

2.  The criteria for a rating higher than 30 percent for 
service-connected residuals of pulmonary tuberculosis and 
bronchiectasis have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.97, Diagnostic 
Code 6600, 6601, 6722 (1995); 38 C.F.R. § 4.97, Diagnostic 
Code 6600-6722 (2001).

3.  The requirements for a total disability rating based upon 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §  1155 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction 

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  See VCAA, codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 112 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5103A; see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
this law were also recently promulgated.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Among the changes in the law brought about by the VCAA is a 
heightened duty to assist a veteran in developing evidence in 
support of a claim.  Such assistance includes identifying and 
obtaining evidence relevant to the claim, and affording the 
veteran a VA rating examination unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claim.  See 38 U.S.C.A. § 5103A; 
66 Fed. Reg. 45,620 (to be codified as amended at 38 C.F.R. 
§ 3.102).

The Board has reviewed the veteran's claim in light of the 
VCAA and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the veteran's claims were filed, a substantial body of 
lay and medical evidence was developed with respect to the 
veteran's claim.  The RO's statement and supplemental 
statement of the case clarified what evidence would be 
required to establish evaluations for the veteran's service-
connected low back disorder and PBT in excess of those 
already assigned and provided reasons as to why the RO found 
that higher ratings were not appropriate.  The veteran 
responded to the RO's communications with additional evidence 
and argument, curing (or rendering harmless) any earlier 
notification omissions that the RO may have made.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VA O.G.C. 
Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 (1992)) ("if the 
appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised").  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to be codified as 
amended at 38 C.F.R § 3.102).  This obligation was satisfied 
by VA examinations requested and accomplished in connection 
with these claims.  The Board is satisfied that all relevant 
facts have been properly and sufficiently developed, and that 
the veteran will not be prejudiced by proceeding to a 
decision on the basis of the evidence currently of record.

The veteran asserts that evaluations in excess of 40 percent 
for lumbosacral strain and 30 percent for PBT are in order 
for his service-connected disorders.  In such cases, VA has a 
duty to assist the veteran in developing facts that are 
pertinent to those claims.  See generally, VCAA.  As noted 
above, the Board finds that all relevant facts have been 
properly developed, and that all relevant evidence necessary 
for an equitable resolution of the issue on appeal has been 
identified and obtained by the RO.  The evidence includes the 
veteran's service medical records, reports of VA rating 
examinations and outpatient treatment records, and personal 
statements and evidence submitted by the veteran in support 
of his claim.  See VCAA.

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances. See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

II.  Factual Background

The veteran was awarded a 100 percent rating for his PTB from 
January 23, 1956.  In an October 1957 decision, the RO 
determined that the PTB was arrested. Subsequently, the 
veteran's rating was reduced under a graduated schedule to 50 
percent, effective September 16, 1956, and to 30 percent on 
September 16, 1963, and to 20 percent on September 16, 1968. 
This graduated rating criteria for PTB was ended in 1968; 
however, those like the veteran who were entitled on August 
19, 1968, could remain under the more liberal graduated 
schedule.

The veteran's PTB reactivated in March 1965 and the veteran 
was awarded a temporary 100 percent rating under Chapter 29.  
Subsequently, the RO found the veteran's PTB to be inactive 
from August 1, 1965, and the veteran's rating was reduced to 
30 percent, and to 20 percent on September 16, 1968.  

The veteran's 20 percent rating was in effect until March 
1981 when he filed a claim for increase for his PTB.  Based 
on the evidence of record, the RO assigned a 30 percent 
rating effective March 11, 1981 for PBT, which was moderately 
advanced, inactive, with associated bronchiectasis of the 
right upper lobe.

In an October 1983 and a July 1990 decision, the Board denied 
the veteran's claim for a rating in excess of 30 percent for 
PBT.

In February 1991, the veteran filed a claim for a rating in 
excess of 30 percent for PBT.  

VA outpatient medical records since 1990 show complaints and 
treatment for his low back strain and lung disorder.

In February 1991, the veteran submitted lay statements from 
various employers and potential employers that cumulatively 
indicate that they would not hire the veteran due to his 
physical disabilities.

A January 1992 private x-ray study reveals that anterior 
posterior and lateral and oblique views of the lumbar spine 
revealed mild lower lumbar levoscoliosis.  The degenerative 
joint disease was seen at the L5-S1 apophyseal joints and 
anterolaterally oriented osteophytes were seen particularly 
on the right L3-4.  No acute abnormality was demonstrated.

VA examined the veteran in February 1992.  The VA examiner 
diagnosed chronic obstructive lung disease with normal clear 
x-ray and mild pulmonary function abnormality and history of 
inactive PBT.  The examiner also diagnosed the veteran with 
chronic low back pain with mild degenerative joint disease, 
supported by x-ray, resulting in mild functional disability.  
On examination, the veteran's lumbar spine had flexion to 80 
degrees, extension to 20 degrees, laterally to 20 degree and 
right rotation to 20 degrees and left rotation to 30 degrees.  
The examiner noted that there was no muscle spasm.

In February 1993, the veteran appeared before a hearing 
officer at the RO.  The veteran testified that he was let go 
by various employers because he could not do his job due to 
his low back disorder and chest pain.  He complained of 
shortness of breath.  Specifically, he complained that his 
lungs were painful, especially on the left side.  He also 
described problems he had with his low back.

VA examined the veteran in March 1993.  According to the VA 
examination report, the veteran indicated that he has had no 
problems or treatment of his PTB since the 1960s.  The 
examiner noted that, although the veteran had no symptoms to 
suggest recurrence of TB, the veteran complained of a chronic 
cough that lasted most of the day.  In addition, the veteran 
reported that he occasionally would cough up blood.  
Examination revealed that the veteran's lungs were clear to 
palpation and percussion, but auscultation revealed a few 
crackles in the right base posteriorly, which did not improve 
with coughing.  Expiration of the chest measured 39 inches 
whereas inspiration measured 40.5 inches.  The examiner 
diagnosed a history of PBT with no active disease and a 
history of bronchiectasis.  

According to a March 1993 general examination report, the 
veteran was unable to flex his lumbar spine due to pain.  He 
did not attempt any of the requested maneuvers, including 
bending to the left, right, or rotating his spine.  The 
diagnosis was history of PBT with no active disease at that 
time and chronic low back pain with degenerative joint 
disease supported by x-ray, along with exaggerated symptoms.

VA x-ray study revealed scoliosis of the lumbar spine with 
degenerative changes.  spondylosis was seen at the level of 
L5-S1 with slight narrowing of the disc space seen at the 
level of L5-S1.

According to an October 1994 private hospital examination 
report, the veteran was assessed with chest discomfort with 
associated shortness of breath, in which the etiology was 
uncertain and somewhat atypical in nature.  The examining 
physician noted that it was difficult to obtain a history 
from the veteran.  The veteran was admitted for 48-hour 
observation.  On discharge, the examining physician noted 
that it was difficult to establish the veteran's medical 
history.  The veteran complained of a vague choking 
sensation.  There was absolutely no objective evidence to 
suggest myocardial ischemia.  A treadmill test was scheduled, 
however, the veteran refused to participate in the test.  The 
discharge diagnosis was chest discomfort of unknown etiology.

VA examined the veteran in September 1996.  Examination of 
the respiratory system revealed occasional paroxysms of 
slightly productive cough.  There was no tachypnea or 
hyperpnea.  On percussion, the lungs were resonant and, on 
palpation, a normal tactile fremitus was noted.  On 
auscultation, breath sounds were vesicular without rales or 
rhonchi. The examiner summarized that the veteran's pulmonary 
condition from 1954 was not related to the veteran's present 
medical traumas concerning his limbs.  The examiner diagnosed 
a history of active tuberculosis in 1954, which was treated, 
arrested and presently inactive.  The examiner also diagnosed 
the veteran with degenerative joint disease of the low back 
as supported by x-ray.  The examiner, however, did not 
provide measurements for the range of motion of the veteran's 
low back.  

In August 1996 the veteran underwent a pulmonary function 
test at the VA Medical Center.  The diagnosis was that the 
veteran had mild restriction of the lungs.

According to a January 1998 VA radiologic report, the VA 
examiner observed that few fibrotic changes were scattered 
particularly in the right upper lobe.  No acute disease was 
observed.  It was the examiner's impression that chronic lung 
changes were seen with no acute cardiopulmonary 
abnormalities.

According to a January 1998 VA outpatient treatment record 
contains a diagnosis of exacerbated chronic obstructive 
pulmonary disease (COPD).  

VA examined the veteran in January 1999.  The VA physician 
reported that the veteran was not taking medication for his 
PBT.  Examination revealed nonlabored breathing.  The 
examiner's impression was that the veteran had not required 
any intervention for his lung disease.  The veteran was not 
currently taking any medication for his lung disease.  For 
this reason, it was difficult to quantify the degree to which 
his lung disease impaired his quality of life and abilities 
to perform activities.  The examiner relied heavily on the 
objective pulmonary function tests to further evaluate this 
aspect of the examination.  The examiner was concerned that 
the veteran may have an underlying pneumonia at the present 
time, given his history of previous scarring of the right 
lung, a cough productive of brown sputum, as well as on 
examination.  With the underlying diagnosis of schizophrenia 
and cardiac disease, these conditions, along with arthritis, 
all can continue to impair his quality of life and ability to 
perform activities of daily living.  While the examiner wrote 
that he was uncertain as to whether or not he could 
specifically state that his service-connected conditions were 
the ultimate cause of his inability to obtain employment, the 
veteran clearly had sufficient medical problems to warrant 
him disabled.

A January 1999 radiologic examination report indicates that 
the veteran's lungs were a little underinflated accentuating 
the interstitial markings but otherwise clear.

The veteran also underwent a VA orthopedic examination in 
January 1999.  According to the report, the veteran 
complained of daily low back pain with occasional radiation 
with occasional radiation into both lower extremities.  He 
reportedly took medication for pain relief, but he did not 
have the names of them to provide the examiner.  The veteran 
denied periods of flare-ups, stating that his pain was severe 
on a daily basis and there were no specific periods in which 
the severity or duration of the pain was precipitously 
increased.  He cited prolonged walking or standing as 
specific precipitating pain factors.  The veteran used a 
right hand cane to assist with ambulation.  He has had no 
previous surgeries to his back.  The veteran was not 
employed.  The veteran reported, however, that he was 
independent and able to perform all activities of daily 
living without assistance.  Physical examination revealed 
that the veteran's spine had no gross deformities of 
alignment.  There was normal paraspinous musculature with no 
objective evidence of muscle spasm to palpation.  There was 
some tenderness elicited over the midline on palpation of the 
lower lumbar spine.  He was able to flex to approximately 60 
degrees without pain and an additional 20 degrees with pain.  
Lumbar extension was also limited to approximately 15 degrees 
and lateral bending to approximately 15 degrees bilaterally.  
These were limited by back pain.

On neurological assessment, his bilateral lower extremity 
strength was 5/5 throughout.  The straight leg raise and 
Patrick's maneuver were negative.  Deep tendon reflexes were 
2 at the knees and 1 at the ankles bilaterally.  The toes 
were down going to plantar stimulation.  Sensor examination 
revealed same decreased pinprick sensation in the medial 
aspect of the ankles and great toe approximating to the L5 
distribution bilaterally.  He was able to ambulate with a 
fluid gait without the assistance of his cane.  He could 
stand on heels and toes and had a negative Romberg's test.  
Review of the veteran's imaging studies included only plain 
films of the lumbar spine from earlier that day, which 
demonstrated evidence of moderate to severe degenerative 
joint disease particularly at the L5-S1 level, where there 
was marked facet joint sclerosis and hypertrophy visualized.  
There also appeared to be multiple anterior and posterior 
osteophytes throughout the lumbar spine with some areas of 
foraminal encroachment at L4-5 and L5-S1.  There does not 
appear to be any spondylolisthesis.  There was some mild 
degenerative scoliosis of the lumbar spine with the concavity 
to the veteran's left side.  The examiner reviewed the 
results of previous computerized tomography (CT) scans of the 
lumbar spine and a bone scan, which was performed in 1997.  
Previous CT scans have demonstrated only the above-mentioned 
changes consistent with degenerative joint disease of the 
lumbar spine and a bone scan failed to demonstrate any 
evidence of metastatic tumor involvement or evidence of 
ongoing inflammation such as would be precipitated by Pott's 
disease.  The examiner opined that there was no evidence of 
any significant change in the veteran's examination or x-ray 
findings from his previous examinations.

VA Pulmonary function tests in February 1999 showed pre-
bronchodilator FEV-1 was 72 percent of predicted, and post-
bronchodilator FEV-1 was 70 percent of predicted.  Pre-
bronchodilator FEV-1/FVC was 122 percent, and post- 
bronchodilator FEV-1/FVC was 120 percent.  The examiner 
observed the impression that spirometric curves showed 
variable effort, but were adequate for interpretation, 
showing mild-moderate intrinsic restrictive ventilatory 
defect.  The impression was negative chest.

Private outpatient medical records from June and July 1999 
cumulatively indicate that the veteran had mild COPD with 
reactive component and some restrictive defect as well with 
some reported chest x-ray abnormalities.  Physical 
examination revealed that the lungs were clear with good air 
movement and no adventitious sounds.  The private physician, 
however, indicated that he did not have full information and 
the veteran was unable to give an adequate history.  The 
physician told the veteran that he would be glad to see him 
and he would give him some medicine samples, but the 
physician would need additional information. 

VA examined the veteran in September 1999.  Physical 
examination revealed that the veteran's fundus was difficult 
to see, however, there was no evidence of disseminated 
tuberculosis in his retina.  The lung examination revealed 
inspiratory rales at the bases bilaterally.  Otherwise, there 
was normal resonance and good breath sounds throughout.  
There was no wheezing or egophony or bronchial breath sounds.  
There were no chest x-rays or Computerized Axial Tomography 
(CAT)  scans to be reviewed at the time of examination. 

Pulmonary function tests performed at the VAMC in February 
1999 revealed the veteran's FVC to be 2.47, 59 percent of 
predicted, FEV1 of 2.05, 72 percent of predicted, FEV1 of 83, 
which was 122 percent predicted.  There was no change after 
an inhaled bronchodilator.  Total lung capacity was 71 
percent of predicted, FRC was 71 percent of predicted, and 
forced vital capacity was 59 percent of predicted consistent 
with his FVC.  Single breath diffusion capacity was 56 
percent of predicted.  There were no blood gases drawn from 
this.

The examiner diagnosed the veteran with known report of 
active Mycobacterium tuberculosis, treated for a number of 
years until 1960 with medication.  Since that time, the 
veteran has had no reactivation, per evidence by smear or 
culture on multiple occasions.  He has been given the 
diagnosis of bronchiectasis and most recently chronic 
obstructive pulmonary disease.  There was concern whether he 
did have COPD and whether these symptoms were related to his 
tuberculosis.  Based on his examination and pulmonary 
function tests, the veteran did not have COPD.  As to whether 
he had bronchiectasis, the veteran's pulmonary function tests 
were not classic for bronchiectasis and were more concerning 
for intrinsic restrictive defect, including interstitial lung 
disease, i.e., pulmonary fibrosis.  There was no subjective 
or objective evidence of military tuberculosis, nor active 
pulmonary Mycobacteria tuberculosis.  Further work-up, 
however, was required to evaluate for interstitial lung 
disease and/or bronchiectasis.  Therefore, it was recommended 
that he undergo a thin section, high resolution CAT scan of 
his chest to evaluate for interstitial lung disease and 
bronchiectasis.  It was also recommended, since he did not 
have evidence of COPD by pulmonary function tests, that he 
discontinue his Atrovent and use his albuterol as needed as 
well as his Azmacort twice a day in the meantime, however, 
this was most likely not required in the future.  After his 
CAT scan was performed, further evidence of interstitial 
lungs and/or bronchiectasis could be made at that time.

VA examined the veteran in July 2000.  Physical examination 
of the lungs revealed an occasional crackle at the left base 
and right upper lobe posteriorly.  There was no egophony or 
bronchial breath sounds.  The examiner remarked that there 
were no new pulmonary function tests to review and there was 
no chest CT scan to review.  His last chest x-ray from 
January 1999 revealed that the lungs were a little 
underinflated, accentuating the interstitial markings but 
otherwise clear.  The examiner noted that his assessment 
remained the same.  The veteran had a reported history of 
tuberculosis that was treated until 1960.  The veteran had 
intermittent hemoptysis since that time, however, all sputum 
showed no evidence of active tuberculosis.  Pulmonary 
function tests were significant for a mild to moderate 
restrictive ventilatory defect of an intrinsic nature, and 
previous chest x-rays have shown some interstitial changes, 
most notably in the right upper lobe, by history.  It was the 
examiner's initial recommendation that he undergo a thin-
section, high-resolution CT scan of the chest, which 
unfortunately he has not had to date.  Again, documentation 
was required to evaluate for a possible bronchiectasis 
related to his history of tuberculosis, which may be the 
cause of his intermittent hemoptysis.  The veteran's 
pulmonary function tests showed a mild-to-moderate 
restrictive defect of an intrinsic nature, which may or may 
not be related.  No further assessment could be made until 
the CAT scan was performed.  

According to a July 2000 outpatient note the veteran was 
diagnosed with hemoptysis of unknown etiology, possibly due 
to bronchiectasis from history of tuberculosis.  

VA examined the veteran in February 2001.  According to a VA 
chest examination report, the impression was no significant 
abnormality seen and there was no interval change since the 
last x-ray study in January 1999.  It was noted that the 
lungs were a little underinflated, accentuating the 
interstitial markings but otherwise clear.  His pulmonary 
function studies last showed a mild to moderate restrictive 
ventilatory defect.  Physical examination revealed a normal 
chest.  The veteran had 38.5 inches on expiration and 39 
inches on deep inspiration.  There was no neck vein 
distention and neck nodes were present.  Chest auscultation 
revealed some rhonchi on forced expiration bilaterally and 
some coarse rales at the right lower lobe area.  The 
diagnoses were chronic obstructive pulmonary disease, remote 
history of PBT.  The degree in severity was to be determined 
by further studies.  Although the examiner ordered a CT scan 
of the chest, pulmonary function studies, and EKG, the 
veteran failed to report for the scheduled pulmonary function 
tests.  

According to an April 2001 VA x-ray study of the veteran's 
chest, multiple scans were obtained without intravenous 
contrast since the veteran gave a history of allergy to IV 
contrast and refused the contrast injection.  
Posterior/anterior and lateral views of the chest were 
compared with the February 2001 study.  The veteran's heart 
was within normal limits of size.  There was mild chronic 
appearing interstitial lung changes seen bilaterally.  This 
was somewhat more prominent in the right upper lobe and at 
the left lung base.  There was no discrete lung mass seen.  
There was no evidence of definite mediastinal lymphadenopathy 
and there was no effusion.  The impression was some chronic 
interstitial lung changes that were unchanged compared to the 
previous study.  No discrete lung mass or acute infiltrates 
were identified.  

VA Pulmonary function tests in April 2001 showed pre-
bronchodilator FEV-1 was 64 percent of predicted, and post-
bronchodilator FEV-1 was 64 percent of predicted.  Pre-
bronchodilator FEV-1/FVC was 114 percent, and post-
bronchodilator FEV-1/FVC was 117 percent.  





III.  Lumbosacral strain

The RO has described the veteran's service-connected 
disability as lumbosacral strain.  The 40 percent rating 
under Diagnostic Code 5295 has been in effect since March 
1981.  

Under Diagnostic Code 5295, a 40 percent rating requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, a 
marked limitation of forward bending in a standing position, 
a loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
rating is also warranted if only some of these manifestations 
are present if there is also abnormal mobility on forced 
motion.  Id.  A 40 percent rating is the maximum allowable 
under Diagnostic Code 5295.

Other potentially applicable diagnostic codes under which 
lumbar spine disability may be rated include 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2001).  Under that code, a 40 
percent rating requires severe limitation of motion.  Id.  

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293, a 40 percent rating is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent rating requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  Id.

In considering a rating under Diagnostic Code 5293, the Board 
notes that in a December 1997 opinion, VA's Acting General 
Counsel held that Diagnostic Code 5293 involves loss of range 
of motion because nerve defects and resulting pain associated 
with nerve injury may cause limitation of motion of the 
cervical, thoracic or lumbar vertebrae, and further held that 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this diagnostic code.  VAOPGCPREC 36-97.  The 
Acting General Counsel also stated that in evaluating a 
veteran's disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion.

Based on a thorough review of the evidence, the Board finds 
that an increased evaluation is not in order.  Initially, the 
evidence of record in its totality is found to be sufficient 
to render a fair decision in this case, and that a new 
examination is not in order.  In this respect, the record 
discusses the appellant's complaints of pain, limitation of 
motion, muscle strength, and sensory function.  Hence, the 
record substantially complies with the requirements set forth 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).

Turning to the merits of the claim it is clear that the back 
disorder causes significant pain, and limitation of motion.  
The currently assigned 40 percent rating, however, 
specifically contemplates severe symptoms.  Moreover, it is 
well to recall that the assigned rating itself is recognition 
that industrial capabilities are impaired.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Most importantly, 
however, a 60 percent evaluation requires competent evidence 
of characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc.  Here, as noted above, 
there is no competent evidence that the appellant suffers 
from muscle spasms, the appellant's deep tendon reflexes have 
not been found to be abnormal, and no gross motor or 
neurological deficit has ever been shown.  In this regard, 
the Board notes that a VA examiner in March 1993 indicated 
that, although the veteran was unable to perform the range of 
motion tests for the lumbar spine, the examiner specifically 
found that the veteran's symptoms were exaggerated.  As such, 
the veteran does not have a disability that is pronounced in 
degree, and an increased evaluation is not in order.  The 
benefit sought on appeal is denied.  Diagnostic Code 5293.

In reaching this conclusion the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The record 
does not, however, show competent evidence of disuse atrophy, 
incoordination on use, or frequent hospitalization due to the 
veteran's lumbar disorder.  Hence, while the record 
recognizes that the appellant complains of severe pain, the 
objective evidence does not show any indication of painful 
pathology beyond that contemplated by the currently assigned 
rating.

Finally, in reaching this decision the Board also considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  PBT

Under the applicable criteria, where a veteran is receiving, 
or was entitled to receive, compensation for PTB on August 
19, 1968, inactive, chronic PTB warrants a 100 percent 
evaluation for 2 years after the date of inactivity, 
following active PTB which was clinically identified during 
active service or subsequently thereto.  This 100 percent 
rating will be reduced to 50 percent when medical authorities 
report that the disabled individual has failed to submit to 
examination or to follow prescribed treatment.  A 50 percent 
rating is assigned during the period from the third through 
the sixth years after the date of inactivity, and a 30 
percent rating is assigned during the period from the seventh 
through the eleventh years after the date of inactivity.

A 30 percent rating is the minimum evaluation if far-advanced 
lesions were diagnosed at any time when the disease process 
was active.  Diagnostic Code 6722.  A 20 percent rating is 
warranted for inactive, chronic PTB following moderately-
advanced lesions, provided there is continued disability, 
emphysema, dyspnea on exertion, impairment of health, etc. 
Diagnostic Code 6722. (The graduated 50 percent and 30 
percent ratings and the permanent 30 percent and 20 percent 
ratings for inactive PTB are not to be combined with ratings 
for other respiratory disabilities.)

Diagnostic Code 6731 is used in rating PTB after August 19, 
1968.  Prior to the October 1996 change, this Diagnostic Code 
called for a 60 percent rating when residuals attributable to 
tuberculosis were severe with extensive fibrosis, severe 
dyspnea on slight exertion with corresponding ventilatory 
deficit confirmed by pulmonary function tests with marked 
impairment of health.  A 30 percent rating under this code 
was for application when there were moderate residuals with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests.

Following the September 1996 revision, Diagnostic Code 6731 
now reads that PBT is rated depending on the specific 
findings, residuals are rated as interstitial lung disease, 
restrictive lung disease, or when obstructive lung disease is 
the major residual, as chronic bronchitis.  Under revised 
Diagnostic Codes 6600 (Bronchitis) and 6602 (Asthma) an FEV-
1/FVC of 40 to 55 percent, or at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three times a year) courses of systemic (oral or 
parenteral) corticosteroids is rated as 60 percent disabling.  
An FEV-1/FVC of 56 to 70 percent, or; daily inhalational or 
oral bronchodilator therapy, or inhalational anti- 
inflammatory medication is rated as 30 percent disabling.

The RO also rated the veteran's disability pursuant to 
Diagnostic Code 6601 for bronchiectasis.  Diagnostic Code 
6601 provided that, prior to October 7, 1996, a 60 percent 
disability rating was warranted for severe symptoms, with 
considerable emphysema, impairment in general health 
manifested by loss of weight, anemia, or occasional pulmonary 
hemorrhages; occasional exacerbations of a few days duration, 
with fever, etc., are to be expected; demonstrated by 
lipoidal injection and layer sputum test; and a 30 percent 
disability rating for moderate symptoms with persistent 
paroxysmal cough at intervals throughout the day, abundant 
purulent and fetid expectoration, slight, if any emphysema or 
loss of weight.  

Effective since October 7, 1996, Diagnostic Code 6601 
provided that a 60 percent disability rating was warranted 
for incapacitating episodes of infection of four to six weeks 
total duration per year; or near constant findings of cough 
with purulent sputum associated with anorexia, weight loss, 
and frank hemoptysis and requiring antibiotic usage almost 
continuously; and a 30 percent rating for incapacitating 
episodes of infection of two to four weeks total duration per 
year; or daily productive cough with sputum that is at times 
purulent or blood-tinged and that requires prolonged (lasting 
four to six weeks) antibiotic usage more than twice a year.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7

After reviewing the entire evidence of record, the Board 
concludes that an evaluation in excess of 30 percent for 
residuals of PTB is not warranted under Diagnostic Code 6722.  
The medical evidence of record, which includes VA outpatient 
and examination records as well as non-VA medical evidence, 
fails to show reactivation of the tuberculous disease process 
since its last flare up in 1981.  Thus, there is no basis for 
an increased rating under Diagnostic Code 6722.  The veteran 
has been in receipt of a rating of at least 30 percent under 
Diagnostic Code 6722 for more than 20 years and his 30 
percent rating is protected.  38 C.F.R. § 3.951(b) (2001).

The record shows, based on competent medical authority, that 
the current degree of severity of the veteran's respiratory 
disability is due to residuals of PTB and bronchiectasis.  
Competent medical authority also indicates that the 
symptomatology of these two disabilities cannot be separated 
for rating purposes.  Thus, the veteran's respiratory 
disability must be evaluated on the basis of all symptoms 
that may be attributable to his service connected PTB.

As set out above, the next higher rating of 60 percent prior 
to October 7, 1996 under Diagnostic Code 6731 required severe 
PTB residuals with extensive fibrosis, severe dyspnea on 
slight exertion with corresponding ventilatory deficit 
confirmed by pulmonary function tests with marked impairment 
of health.  The medical evidence outlined above fails to meet 
these criteria.  Diagnostic Code 6731.  Clearly the evidence 
of record does not show that the veteran's residuals of PTB 
with bronchiectasis were productive of the requisite 
symptomatology warranting an increased rating.

The veteran's claim for increase must be considered under 
revised Diagnostic Code 6731 prior to and after October 7, 
1996.  The evaluation of PTB residuals is now based on the 
nature of the impairment and are evaluated based on official 
pulmonary function study findings and required treatment 
under Diagnostic Code 6600.  The criteria for an increased 
rating of 60 percent under the revised standards calls for 
FEV-1/FVC of 40 to 55 percent and a 30 percent rating calls 
for FEV-1/FVC of 56 to 70 percent.  Here, according to the 
pulmonary function tests of record, the veteran's results 
have not met the criteria for a 60 percent rating.  The 
medical evidence of record also fails to establish that the 
veteran meets any of the other requirements warranting a 60 
percent rating, i.e. at least monthly visits to a physician 
for required care of exacerbations, or intermittent (at least 
three times a year) courses of systemic (oral or parenteral) 
corticosteroids.  Therefore, a rating in excess of 30 percent 
is not warranted pursuant to Diagnostic Code 6731 prior to or 
after October 7, 1996.  

Finally, veteran's claim for increase must be considered 
under revised Diagnostic Code 6601 for bronchiectasis, which 
provided that, prior to October 7, 1996, a 60 percent 
disability rating was warranted for severe symptoms, with 
considerable emphysema, impairment in general health 
manifested by loss of weight, anemia, or occasional pulmonary 
hemorrhages; occasional exacerbations of a few days duration, 
with fever, etc., are to be expected; demonstrated by 
lipoidal injection and layer sputum test; and a 30 percent 
disability rating for moderate symptoms with persistent 
paroxysmal cough at intervals throughout the day, abundant 
purulent and fetid expectoration, slight, if any emphysema or 
loss of weight.  

Effective since October 7, 1996, Diagnostic Code 6601 
provided that a 60 percent disability rating was warranted 
for incapacitating episodes of infection of four to six weeks 
total duration per year; or near constant findings of cough 
with purulent sputum associated with anorexia, weight loss, 
and frank hemoptysis and requiring antibiotic usage almost 
continuously; and a 30 percent rating for incapacitating 
episodes of infection of two to four weeks total duration per 
year; or daily productive cough with sputum that is at times 
purulent or blood-tinged and that requires prolonged (lasting 
four to six weeks) antibiotic usage more than twice a year.

While 38 C.F.R. § 4.7 provides that, when there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
the current complaints and findings of record raise no 
question as to the accuracy and propriety of the 30 percent 
rating currently assigned.  Recent examination reports show 
findings characterized as representing a mild to moderate 
pulmonary defect.  The Board is of the opinion that the 
veteran's current level of disability does not approximate 
the criteria for a 60 percent rating.

The VA has a duty of acknowledging and considering all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has considered 
the applicable provisions of 38 C.F.R. § Parts 3 and 4, to 
include all appropriate rating codes, both original and 
revised.  The Board has also considered the objective 
findings as well as the subjective complaints of the veteran, 
but finds no sound evidentiary basis for an award of a rating 
in excess of 30 percent.

V.  TDIU

The veteran also contends that he is unable to secure or 
follow a substantially gainful occupation by reason of his 
service-connected lumbosacral strain and PBT and that a total 
disability rating for compensation purposes is warranted.  
After a review of the record, the Board finds that the 
appellant's contentions are not supported by the evidence, 
and his claim is denied.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.

Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
§ 4.16(a).  The rating board will include a full statement as 
to the appellant's service-connected disabilities, employment 
history, educational and vocational attainment and all other 
factors having a bearing on the issue.  38 C.F.R. § 4.16 
(2001).

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

The veteran is currently evaluated as 40 percent disabling 
for lumbosacral strain and 30 percent disabling for PBT, for 
a combined 60 percent disability rating.  Accordingly, the 
minimum schedular requirement set forth in 38 C.F.R. § 4.16 
is not met.  See 38 C.F.R. § 4.25 (2001).  The percentage 
ratings set forth in the Schedule represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such disability in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2001).  
In other words, the assigned disability ratings in effect 
take into account the difficulties the veteran may have in 
seeking or maintaining employment.   

The Board notes that these threshold percentage requirements 
may be set aside in exceptional cases where there is an 
unusual factor of disability rendering the appellant unable 
to secure or follow a substantially gainful occupation.  
However, such an unusual factor of disability is not shown by 
the evidence.  While the veteran's service-connected 
lumbosacral strain and PBT may impair his ability to seek and 
maintain employment, the evidence does not show that he is 
totally unable to secure or follow a substantially gainful 
occupation due to these disorders.  Although the veteran 
contends that he is unable to work due to his these service-
connected disorders, the evidence shows he has many 
nonservice-connected disorders that affect his ability to 
work.  

The Board notes that no health care provider has indicated 
that he is unemployable due to his service connected 
disorders.  On the contrary, according to the January 1999 VA 
examination report, the physician noted that he was uncertain 
as to whether or not he could specifically state that his 
service-connected conditions were the ultimate cause of his 
inability to obtain employment, the veteran clearly had 
sufficient medical problems to warrant him disabled.  Thus, 
the physician was unable to proffer an opinion as to whether 
the veteran was unemployable due solely to his lumbosacral 
strain and/or PBT.  Furthermore, as discussed above, there is 
no subsequent evidence that indicates the veteran's service-
connected disorders have worsened.  

Based on the foregoing discussion, the Board finds that the 
evidence does not show that the veteran's service-connected 
disabilities preclude him from securing or following a 
substantially gainful occupation.  Accordingly, the criteria 
for entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities are not met, as the percentage 
criteria set forth in 38 C.F.R. § 4.16(a) are not met.  The 
evidence does not show that there is an unusual factor of 
disability rendering the appellant unable to secure or follow 
a substantially gainful occupation solely by reason of his 
service-connected disabilities, so as to warrant referral to 
the Director, Compensation and Pension Service.  See 
38 C.F.R. § 4.16(b) (2001).

Therefore, the Board finds that the criteria for entitlement 
to a total disability rating for compensation purposes based 
on individual unemployability by reason of service-connected 
disabilities are not met, and the veteran's claim therefor is 
denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.16 (2001).



VI.  Conclusion

The Board has considered the evidence of record that favors 
the veteran's claims discussed above, which essentially is 
comprised of the veteran's February 1993 hearing before a 
hearing officer at the RO and various written statements.  
Nevertheless, the Board finds that this favorable evidence is 
outweighed by the evidence discussed in the preceding 
paragraphs.  It is important to note that, as a lay person 
untrained in the fields of medicine and/or science, the 
veteran is not competent to render medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Although the veteran asserts that higher ratings are 
warranted for his service-connected disabilities and that 
they render him unemployable, the preponderance of the 
evidence of record is against his claims.

Additionally, the clinical evidence does not show that the 
service-connected lumbosacral strain and pulmonary 
tuberculosis present such an unusual or exceptional 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, as is required for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2001).  For example, the veteran does not contend, nor does 
the evidence show, that he is unable to work as a result of 
his lumbosacral strain and/or pulmonary tuberculosis.  
Furthermore, there is no evidence that he has been 
hospitalized after service for this condition.  Therefore, an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1).

As the preponderance of the evidence is against rating in 
excess of those already assigned, the benefit of the doubt 
doctrine is not for application.  38 C.F.R. § 3.102.





	(CONTINUED ON NEXT PAGE)


ORDER

A disability rating higher than 40 percent for lumbosacral 
strain is denied.

A disability rating higher than 30 percent for PBT and 
bronchiectasis is denied.

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

